Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 24, 2013

                                      No. 04-12-00744-CR

                                   James Davis MORRISON,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR7696
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Sachiko Nagao, the court reporter responsible for preparing the reporter’s record, has
filed a notification of late reporter’s record, requesting an extension of time to May 19, 2013. We
GRANT the extension and ORDER Sachiko Nagao to file the reporter’s record on or before May
19, 2013. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2013.


                                                     ____________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court